Citation Nr: 0730297	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-38 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which granted service connection for 
PTSD and assigned a 50 percent evaluation, effective from 
February 2004, the date of the original claim.  

Subsequently, in a January 2007 rating decision, the RO 
granted a 70 percent evaluation, effective from February 
2004.  The veteran maintains that a 100 percent evaluation is 
warranted for his PTSD.  As such, despite the recent grant of 
a schedular increase, because a higher evaluation is 
available for PTSD, and the veteran is presumed to seek the 
maximum available benefit for a disability, the claim remains 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the record, the Board finds that 
the veteran's appeal for an increased rating for PTSD must be 
remanded for further development for the reasons discussed 
below.

Initially, the Board observes that after the claims folder 
had been forwarded to the Board in March 2007 for review on 
appeal, additional evidence in the form of VA medical records 
dated from April to June 2007, as well as statements from the 
veteran, his spouse and a neighbor were added to the record.  
The veteran submitted no waiver of initial RO consideration 
of this evidence.  The provisions of 38 C.F.R. § 20.1304 
(2007) specifically provide that any pertinent evidence 
submitted by the appellant which is accepted by the Board, 
"must be referred to the agency of original jurisdiction (RO) 
for review, unless this procedural right is waived by the 
appellant or representative, or unless the Board determines 
that the benefit or benefits to which the evidence relates 
may be fully allowed on appeal without such referral."  
Inasmuch as this evidence related to hospitalization and 
treatment of PTSD it is obviously pertinent to the PTSD.  In 
the absence of a waiver by the veteran of initial RO 
consideration of this evidence, the Board is bound to remand 
the case to the RO to provide original consideration in 
accordance with the governing regulation.

In addition, the most recent VA examination of the veteran's 
PTSD was in December 2006.  However, even since that time the 
veteran has reported that his PTSD has worsened in severity 
rendering him unemployable and records reflect that the 
veteran was hospitalized for treatment of PTSD from April to 
June 2007.  While it appeared that he was working as of April 
2007, there was a mention in the file of him being on 
probationary employment, and his employment status following 
the April to June 2007 hospitalization is unclear.  Inasmuch 
as the veteran's employment status and employability are 
major factors for consideration in conjunction with his claim 
for increase, the Board believes that in order to make a 
fully informed decision in this case, a new VA examination is 
necessary to evaluate the current degree of impairment of his 
service-connected PTSD.  38 C.F.R. § 3.159 (2007); see also 
VAOPGCPREC 11-95 (1995) (a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination).

The Board notes that the claims folder contains VA treatment 
records from the VAMC in Tomah, Wisconsin which include 
records from a hospitalization for PTSD extending from April 
10 to June 8 2007; however it appears that the veteran's full 
records of psychiatric treatment are current only through 
December 2006.  In this regard, the veteran indicated that he 
saw a VA doctor on February 28, 2007, who told him that if he 
took the high doses of medications which he was prescribed, 
he would lose his job.  However, no such record on that date 
is currently on file.  Inasmuch as VA has a duty to obtain 
all outstanding identified VA treatment records as such 
records are constructively in the possession of VA 
adjudicators during the consideration of a claim, see Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992), these records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from 
the Tomah, Wisconsin VAMC for the period 
from December 16, 2006, forward, to 
include psychiatry, psychology and social 
worker records, reports and evaluations, 
hospitalization records, and any PTSD 
group notes.  These records should be 
associated with the claims file.  

2.  After the above has been 
accomplished, schedule the veteran for a 
VA psychiatric examination to determine 
the current degree of severity of his 
PTSD.  The claims file, to include a copy 
of this Remand, must be made available to 
the examiner for review, and the examiner 
should indicate that such review was 
completed.  The examiner should identify 
the nature, frequency, and severity of 
all current manifestations of PTSD.  The 
examination report should include a full 
psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which 
support the score.  The examiner should 
specifically elicit as much information 
as possible about the veteran's 
employment status and should comment on 
the impact of the veteran's PTSD (and the 
use of medications therefore) upon his 
social and industrial activities, 
particularly his employability.  The 
rationale for all opinions expressed must 
be provided.

3.  Readjudicate the claim of entitlement 
to an increased rating for PTSD following 
all necessary development.  The 
adjudication should include all evidence 
submitted for the record since the last 
rating action of January 2007, including 
consideration of VA records dated in 2007 
and several lay statements.  If the 
benefits requested on appeal are not 
granted to the veteran's satisfaction, 
issue a supplemental statement of the 
case to the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if in order.  The 
veteran need do nothing until further 
notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

